Citation Nr: 0520039	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  04-03 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs educational assistance under Chapter 30, Title 38, 
United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active military service from September 1980 
to September 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision of the 
Department of Veterans Affairs (VA) Regional Processing 
Office (RO) in Buffalo, New York, that denied basic 
eligibility for educational assistance under Chapter 30, 
Title 38, United States Code.  

The veteran testified before the undersigned Veterans Law 
Judge at the Roanoke RO in April 2005.  A transcript of that 
hearing has been associated with the record.


FINDING OF FACT

The veteran did not elect to receive Montgomery GI Bill 
(MGIB) Chapter 30 benefits prior to October 31, 2001; nor did 
the veteran make any partial or lump sum contribution to MGIB 
prior to his retirement from military service.


CONCLUSION OF LAW

The requirements for basic eligibility for VA educational 
assistance under Chapter 30, Title 38, United States Code, 
have not been met.  38 U.S.C.A. §§ 3011, 3018C (West 2002); 
38 C.F.R. §§ 21.7042, 21.7045 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances. VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004)).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA is inapplicable to a matter of 
pure statutory interpretation.  Kane v. Principi, 17 Vet. 
App. 97, 103 (2003); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000).  In this case the facts are not in dispute.  The 
veteran is essentially arguing that the time period specified 
by law to elect benefits under Chapter 30 should be waived in 
order to render him eligible for MGIB benefits.  Under these 
circumstances further notice or assistance in assembling 
evidence could not assist him in substantiating his claim.  
Therefore, the Board will proceed to address the veteran's 
claim on its merits.

Factual Background

As noted above, the veteran retired from active military 
service in September 2000.  His claim for VA education 
benefits was received by the RO in August 2002.  The veteran 
indicated that he was unsure which education benefit applied 
to him.  He stated that he had participated in the Veterans 
Educational Assistance Program (VEAP) prior to October 1996 
and had retired in October 2000 with an open VEAP account.  
He requested that the balance of his VEAP account be 
converted to MGIB benefits.  He also noted that the Defense 
Finance and Accounting Service had been withholding a sum of 
money for educational benefits.

A copy of electronic mail correspondence in October 2002, 
from within the Veterans Benefits Administration, indicates 
that the Department of the Navy was contacted, and that 
paperwork electing the MGIB was not in the veteran's file.  

In an undated letter, apparently sent to the veteran in 
October 2002, the RO indicated that the veteran was not 
eligible for the MGIB program because he did not elect MGIB 
during the one year period from November 1, 2000, through 
October 31, 2001.  

In a separate letter, the veteran was informed that he was 
eligible for VEAP benefits in the amount of $225, 
corresponding to the contributions he made prior to his 
retirement from military service.  

In his October 2003 notice of disagreement, the veteran 
argued that he was unaware of the deadline to elect MGIB 
benefits.  He requested  waiver of the October 31, 2001 
deadline.  

An October 2003 electronic mail message from the Department 
of the Navy indicates that there was no evidence of 
conversion from VEAP to MGIB in the veteran's record.

In a letter to his congressman, the veteran related that his 
application was late because of post retirement activities 
such as relocation and job hunting.  

In an October 2003 letter to the veteran's congressman, the 
RO explained that while on active duty, the veteran 
established eligibility to VEAP and contributed $2700 to his 
account.  The RO noted that the veteran later requested and 
received a full refund of that amount in September 1985, and 
had reinstated deductions from his pay in 2000.  The RO 
indicated that the veteran had had two opportunities to 
convert to MGIB, but had not done so within the guidance 
provided by Public Laws 104-275 and 106-419.  The RO also 
noted that Navy Personnel Command had been contacted, but had 
responded that the veteran's records contained no 
documentation of his election to convert from VEAP to MBIG 
during the time permitted by law.  The RO suggested that the 
veteran request a refund of the monies that had been deducted 
from his retired pay.  

At the veteran's April 2005 hearing, his representative 
stated that the veteran had, in fact, received a full refund 
of the money he had contributed under VEAP, but that he had 
reinstated withholding into VEAP in 2000.  The veteran 
testified that he had authorized the Defense Finance and 
Accounting Service to withhold $75 per month from his retired 
pay toward the MGIB.  He stated that when he attempted to 
enroll, he was notified that he was not eligible for the MGIB 
because his enrollment application was late.  He requested a 
waiver of the deadline.  He acknowledged that he had received 
a letter indicating that he had a specific time in which to 
enroll.  He testified that during that time, he was moving 
and taking care of a lot of business, and that he failed to 
submit his application within the allotted time.

Analysis

The criteria for the Chapter 32 educational assistance 
benefits under VEAP are set forth in 38 U.S.C.A. § 3221 (West 
2002).  All veterans who entered active duty after January 1, 
1977 and before July 1, 1985, are eligible to participate in 
VEAP by enrolling during their period of active service.  If 
one elects to enroll, one must generally participate for 12 
consecutive months.  Id.  One who enrolls and participates in 
the program must agree to have a monthly deduction made from 
one's military pay of not less than $25.00 and no more than 
$100.00. The maximum total contribution allowed per person is 
$2,700.  A participant is allowed to make the total 
contribution via a lump sum payment.  38 U.S.C.A. §§ 3222(a) 
and (e) (West 2002).

In 1996, the Veterans' Benefits Improvements Act of 1996, 
Pub. L. No. 104- 275, 110 Stat. 3322 (Oct. 9, 1996) 
(hereinafter Public Law 104-275) was enacted which extended 
eligibility for the Chapter 30 (Montgomery GI Bill) program 
to additional Chapter 32 (VEAP) participants.  See Public Law 
104-275, § 106 (presently codified at 38 U.S.C.A. § 3018C).  
Under the provisions of Section 106 of Public Law 104-275, a 
Chapter 32 participant with money in the Chapter 32 fund 
could be eligible for Chapter 30 benefits if, in pertinent 
part, the individual was a participant in Chapter 32 (VEAP) 
on October 9, 1996; served on active duty on October 9, 1996; 
completed the requirements of a secondary school diploma; if 
discharged or released prior to October 9, 1997, was 
honorably discharged or released; and, prior to October 9, 
1997 made an irrevocable election to receive benefits under 
this section in lieu of benefits under Chapter 32.  38 
U.S.C.A. § 3018C (a) (West 2002); Public Law 104-275, § 106 
(a).  The veteran in this case was on active duty on October 
9, 1996, but did not have funds in his VEAP account at that 
time, having requested and received a full refund of his 
account prior to that date.

Further, recent statutory changes set forth in the Veterans 
Benefits and Health Improvement Act of 2000 provide for an 
additional year (beginning on November 1, 2000, and ending on 
October 31, 2001) for an individual to make an irrevocable 
election to enroll in Chapter 30.  See Veterans Benefits and 
Health Care Improvement Act of 2000 (Act), Pub. L. No. 106-
419, § 104, 114 Stat. 1822 (2000) (codified as amended at 38 
U.S.C. § 3018C).  Public Law 106-419 requires that the 
election of MGIB benefits be made within one year following 
enactment of Section 104, or by October 31, 2001.  To be 
qualified to make the conversion, an individual must: (A) 
have been a participant in the VEAP benefits program on or 
before October 9, 1996; (B) have continuously served on 
active duty since October 9, 1996, through at least April 1, 
2000; (C) have completed secondary school diploma 
requirements or earned twelve college credits, and (D) have 
been separated from service with an honorable discharge.  To 
make the conversion, the individual must pay $2,700, either 
through deductions from service pay, or by payment to VA.  
The law does not provide any exception to the October 31, 
2001 deadline.

The veteran does not dispute the date of receipt of his 
application for MGIB benefits, but instead asks that the 
deadline be waived in his case.  However, as noted above, the 
law provides for no exception to the October 31, 2001 
deadline for an irrevocable conversion from VEAP to MGIB 
benefits.  The facts pertinent to this matter are not in 
dispute, and the law is dispositive.  Where the law and not 
the facts are dispositive, the claim must be denied because 
of the absence of legal merit or the lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Accordingly, the veteran's claim of entitlement to 
basic eligibility for MGIB benefits is denied.

As noted, the service department apparently accepted the 
veteran's payments amounting to $2700 toward Chapter 30 
benefits.  As the appellant is ineligible for such Chapter 30 
benefits, he may be entitled to a refund of those funds, but 
such requests must be directed to the service department.  
The Board recommends that the appellant contact the service 
department with regard to this matter.



ORDER

Entitlement to basic eligibility for Department of Veterans 
Affairs educational assistance under Chapter 30, Title 38, 
United States Code is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


